Citation Nr: 0527034	
Decision Date: 10/04/05    Archive Date: 10/17/05

DOCKET NO.  03-00 041A	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines




THE ISSUE

Propriety of forfeiture declared against the appellant 
pursuant to 38 U.S.C.A. § 6103(a).




ATTORNEY FOR THE BOARD

M. L. Wright, Counsel



INTRODUCTION

The veteran had recognized active service with U. S. Armed 
Forces from December 1941 to April 1942, and from July 1942 
to October 1945.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a September 2001 decision of the Department of 
Veterans Affairs (VA).  The Regional Office (RO) in Manila, 
Republic of the Philippines, proposed to VA's Compensation 
and Pension Service (C&P) that it be found that the veteran 
had forfeited his rights, claims, and benefits under the laws 
administered by VA due to fraud.  A decision was issued in 
September 2001.  The veteran has appealed this determination.

The Board remanded this case in December 2003 in order to 
comply with VA's duty to notify and assist.  The case has now 
returned for appellate consideration.


FINDINGS OF FACT

1.  In November 1999, the appellant submitted to VA a report 
from a Dr. R.R.F. dated on October 19, 1999 that purported to 
show past treatment and the chronic nature of disabilities 
for which he had filed a claim for entitlement to service 
connection.

2.  The veteran acknowledged during a sworn deposition in May 
2001 that he had actively sought such a statement from the 
physician, had the certificate in his personal possession, 
had directly submitted the certificate to VA, and 
acknowledged that the certificate contained false 
information.

3.  Beyond any reasonable doubt, the appellant knowingly 
submitted false representations concerning his claims for VA 
benefits.



CONCLUSION OF LAW

The forfeiture declared against the appellant was proper.  38 
U.S.C.A. § 6103(a) (West 2002); 38 C.F.R. § 3.901 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) introduced several 
fundamental changes into the VA adjudication process.  It 
eliminated the requirement under the old 38 U.S.C.A. § 
5107(a) (West 1991) that a claimant must present a well-
grounded claim before the duty to assist is invoked.

A VCAA notice letter consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.

VA satisfied this duty by means of letters to the appellant 
issued in March and May 2004.  By means of these letters, the 
appellant was told of the requirements to refute the 
propriety of a VA forfeiture decision.  He was advised of his 
and VA's respective duties and asked to submit information 
and/or evidence pertaining to the claim to VA.  A Statement 
of the Case (SOC) issued in September 2002 and the 
Supplemental Statement of the Case (SSOC) issued in May 2005 
informed him of the applicable law and regulations, the 
evidence reviewed in connection with his claim by VA, and the 
reasons and bases for VA's decision.  

In addition, forfeiture of benefits will not be declared 
until the person has been notified by the Chief Attorney or, 
in VA Regional Office, Manila, Philippines, the Adjudication 
Officer, of the right to present a defense.  Such notice 
shall consist of a written statement sent to the person's 
latest address of record setting forth (1) the specific 
charges against the person; (2) a detailed statement of the 
evidence supporting the charges, subject to regulatory 
limitations on disclosure of information; (3) citation and 
discussion of the applicable statute; (4) the right to submit 
a statement or evidence within 60 days, either to rebut the 
charges or to explain the person's position; (5) the right to 
a hearing within 60 days, with representation by counsel of 
the person's own choosing, and that no expenses incurred by a 
claimant, counsel or witness will be paid by the VA.  38 
C.F.R. 3.905(b).  A review of the record in this case 
indicates that such notification was provided by the RO in a 
letter issued to the appellant in June 2001.

The RO adjudicated the claim on appeal by decision of 
September 2001.  The VCAA notification of March and May 2004 
was issued after this initial adverse decision.  However, the 
Board finds that the notification letter issued in June 2001, 
although it did not specifically reference the VCAA, 
38 U.S.C.A. § 5103A, or 38 C.F.R. § 3.159; provided adequate 
notification to meet the requirements of both 38 C.F.R. 
§ 3.905 and the VCAA in regards to a claim contesting the 
propriety of forfeiture.  Regardless, VA readjudicated this 
case in the SSOC of May 2005, subsequent to the VCAA 
notification letters.

The U. S. Court of Appeals for Veterans Claims (Court) held 
in Mayfield v. Nicholson, 19 Vet. App. 103 (2005), that all 
sections of VA's notice letter should be construed in 
connection with each other to determine whether the document, 
read as a whole, addresses all aspects of the requisite 
notice under the provisions of the VCAA and the notice letter 
must be read in the context of prior relatively 
contemporaneous communications to the appellant from the 
Agency of Original Jurisdiction (AOJ).  In addition, a 
complying notice need not necessarily use the exact language 
of the controlling statute or regulation specifying VA's 
notice obligations, so long as that notice properly conveys 
to a claimant the essence of the regulation.  Id. at 122-23.  
Based on a review of the notification provided the appellant 
in this case and the above analysis, the Board finds that VA 
notification was in substantial compliance with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) as these documents, read as a whole, fulfilled 
the essential purposes of the VCAA.  (The appendix to the 
Mayfield decision contains a VA notification letter, affirmed 
by the Court, similar in format to the notification letters 
issued to the appellant in March and May 2004.)  Id. at 130-
32.

VA must make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claims for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  The 
veteran has not identified any additional evidence that would 
be pertinent to the current claim, and, therefore, further 
development of the evidence is not warranted.

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  As this case 
deals with the legal issue of forfeiture due to fraudulent 
evidence, a medical examination or opinion is not required 
for an equitable adjudication of this appeal.  

The appellant was offered the opportunity to request a 
hearing before VA in the letter issued in June 2001 and on 
the VA Form 9 (substantive appeal) he submitted in October 
2002.  However, he declined this offer.  Based on the above 
analysis, the Board concludes that all pertinent evidence 
reasonably obtainable regarding the issue decided below has 
been obtained and incorporated into the claims file.  

Finally, the Board notes that in its remand of December 2003, 
the AOJ was instructed to issue the appropriate notification 
as required by the VCAA.  Such notification was issued in 
March and May 2004.  The Board finds that the AOJ has fully 
complied with its remand instructions and these instructions 
do not require any further development.  See Stegall v. West, 
11 Vet. App. 268, 270-71 (1998).

To the extent that VA in anyway has failed to fulfill any 
duty to notify and assist the appellant, the Board finds that 
error to be harmless.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2001) (The "harmless error doctrine" is 
applicable when evaluating VA's compliance with the VCAA).  
Of course, an error is not harmless when it "reasonably 
affected the outcome of the case."  ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); see also Mayfield, 
supra.  As all evidence obtainable by VA has been associated 
with the claims file, the Board finds that the duty to assist 
has been fulfilled and any error in the duty to notify would 
in no way change the outcome of the below decision.  The 
notification provided to the appellant in the letters, SOC, 
and SSOC discussed above provided sufficient information for 
a reasonable person to understand what information and 
evidence was needed to substantiate the claim on appeal.  In 
this regard, while perfection is an aspiration, the failure 
to achieve it in the administrative process, as elsewhere in 
life, does not, absent injury, require a repeat performance.  
Miles v. M/V Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 
1985).  

Based on the above analysis, the Board determines that no 
reasonable possibility exists that further assistance would 
aid in the substantiation of the appellant's claim.  
38 U.S.C.A. 5103A.  In addition, as the appellant has been 
provided with the opportunity to present evidence and 
arguments on his behalf and availed himself of those 
opportunities, appellate review is appropriate at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).


Analysis

Prior to September 1999, the veteran had been awarded service 
connection for a scar on the temporal portion of the left 
orbit due to a gunshot wound (GSW).  This disability was 
evaluated as 10 percent disabling effective from March 8, 
1954.  In September 1999, he submitted a claim for an 
increased evaluation of his service-connected GSW scar and 
entitlement to secondary service connection for poor vision.  
He contended that the GSW had caused or chronically 
aggravated his current loss of visual acuity.

In support of this claim, the veteran submitted in November 
1999 a "MEDICAL CERTIFICATE" prepared by a private 
physician (Dr. R.R.F.).  This physician reported that he had 
first treated the veteran in August 1990 for complaints of 
headaches and blurred vision.  He detailed visits from the 
veteran on 26 different occasions between August 1990 and 
September 1999.  In the report's assessment, Dr. R.R.F. 
provided an opinion that linked the veteran's current vision 
problems with his service-connected GSW.  

Attached to this Medical Certificate was a VA Form 21-4138 
(JF) (Statement in Support of Claim).  This typed statement 
was addressed to the Adjudication Officer at the RO and 
stated:

As per Aug. 13, 1999, claiming for 
increase evaluation of my gunshot wound 
of my left orbit, I am submitting 
herewith Medical Certificate in support 
to my claim with the Hope that I will be 
subjected for a Physical Examination for 
rating purposes, in due time, I am.

The veteran's signature was placed in two different locations 
above his typed name.  The statement specifically noted that 
it was submitted with enclosures consisting of a medical 
certificate.

In a memorandum of July 2000, the RO requested a field 
examination to determine the authenticity of Dr. R.R.F.'s 
records.  It was noted that the October 1999 certificate was 
suspect, as the veteran did not live in the vicinity of the 
physician's office, yet the physician reported that he had 
regularly seen the veteran since 1990.

A sworn deposition was taken from the veteran in May 2001.  
He acknowledged that Dr. R.R.F. had only examined him on one 
occasion and he had never received any other treatment from 
this physician.  The veteran indicated that he had been 
referred to this physician by a private attorney (Atty. 
E.C.).  He was taken to Dr. R.R.F.'s clinic in two vans that 
full of other veterans.  The veteran met with Dr. R.R.F. on 
two occasions and paid him 2,000 pesos for his services.  He 
acknowledged that his signature was on the statement 
submitted with the medical certificate from Dr. R.R.F. and 
that he had submitted this certificate to VA.  However, he 
denied ever knowingly attesting to the truth of the medical 
certificate, and claimed that Dr. R.R.F. secretary prepared 
the statement he signed and he had signed it without reading 
it.  The veteran stated the private attorney "filled it up 
and I just signed it and mailed it to VA."  He acknowledged 
that he knew Dr. R.R.F. and Atty. E.C. had a connection to 
each other.  He had sought help from Atty. E.C. with his 
claims before VA and agreed to pay the attorney 50 percent of 
any lump sum payment he received from these claim and 50 
percent of his monthly VA benefits for two years.  The 
veteran indicated that he "now" believed that information 
in Dr. R.R.F.'s certificate was fictitious and merely 
fabricated by Atty. E.C. and Dr. R.R.F. to suit his appeal.  
He commented:

I wish to state here that I have made 
four attempts on my own for an increase 
rating in your office...but these proved 
futile.  I learned that [Atty. E.C.] had 
assisted many veterans and they received 
their pensions so I went there for his 
help.  My only wish is for an increase in 
rating because my [service-connected 
disability] had increased in severity.

In July 2001, the veteran submitted a letter to VA in which 
he denied he had committed any act of fraud in his latest 
claim before VA.  He argued that he "truly" suffers with 
rheumatism, high blood pressure, and impairments of his 
hearing and vision, which he believed were caused by his 
active military service.  He noted:

Those two gentlemen [Dr. R.R.F. and Atty. 
E.C.]...volunteered to help me and other 
veterans in this place.  We have no 
contract as to the payment of their 
services.  What I thought of them was 
that they are civilized men and competent 
who help people like me.

In his substantive appeal of October 2002, the veteran 
asserted that any fraud was not his doing and he did not 
knowingly participate in such fraud.  He noted that in his 
eagerness to have his claim approved he agreed to the help of 
Atty. E.C. and Dr. R.R.F., the latter he thought was a 
"genuine Medical Officer of the VA."  He argued that 
"while it may be true" he submitted the findings of Dr. 
R.R.F., the veteran indicated that it was his intention to 
give full information about his health and not intended to 
defraud VA.  The veteran contended "there is no crime if 
there was no criminal intent."  Finally, the veteran 
asserted that it would be wrong to punish him when VA shared 
the blame for his circumstance, as VA:

...tolerated, under their very noses the 
presence of the like of [Dr. R.R.F.], 
fixers, etc. who preyed upon poor and 
sick veterans: VA should act as protector 
and guardian of poor veteran; not to 
detect or act as sleuth for veteran's 
mistake and shortcoming.

VA law provides that whoever knowingly makes or causes to be 
made or conspires, combines, aids, or assists in, agrees to, 
arranges for, or in any way procures the making or 
presentation of a false or fraudulent affidavit, declaration, 
certificate, statement, voucher, or paper concerning any 
claim for VA benefits shall forfeit all rights, claims, and 
benefits under all laws administered by VA (except laws 
pertaining to insurance benefits).  38 U.S.C.A. § 6103(a); 
38 C.F.R. § 3.901.

The forfeiture action is an adversarial process initiated by 
the VA Secretary that requires the application of a "beyond a 
reasonable doubt" standard to declare forfeiture.  Thus, it 
involves a standard much higher than the typical claims 
adjudication standard.  See Trilles v. West, 13 Vet. App. 
314, 318, 326-27 (2000).

Based upon a review of the complete record, the Board finds 
that beyond any reasonable doubt, the appellant knowingly 
made false representations in the submission received in 
November 1999 concerning his claim for VA benefits.  While 
the veteran has argued that he did not review the material of 
this submission, he has acknowledged that he is the person 
who sent it to VA.  He signed the document twice and 
obviously had it in his possession for review.  His 
deposition clearly indicates that he agreed with Atty. E.C. 
and Dr. R.R.F. to obtain evidence that would support his 
claim in exchange for monetary reimbursement.  The Board 
finds it incredible that the veteran would not have reviewed 
the material prepared by Dr. R.R.F. prior to submitting it to 
VA; thus, it is the Board's determination that the veteran's 
statements that he was not aware of the contends of medical 
certificate prepared by Dr. R.R.F. are not credible.  

The law is clear that the claimant need only assist in or 
agree to the false statement. See 38 U.S.C.A. § 6103(a) (West 
1991 & Supp. 2002).  Based on the veteran's sworn deposition, 
it is clear that he assisted and agreed to submit a statement 
to VA that he knew contained false information.  The 
appellant has made much of his "intent" in obtaining 
evidence from Atty. E.C. and Dr. R.R.F.  His claims of 
ignorance are not supported by the circumstances he affirmed 
during his sworn deposition.  The veteran's only support for 
showing his lack of intent to commit fraud is that he did not 
review the document prepared by Dr. R.R.F.  As discussed 
above, the Board finds such a circumstance incredible as the 
veteran has actively pursued increased compensation for 
years, the record indicates his active involvement pursuing 
his claims, and he actively sought the help of Atty. E.C. and 
DR. RRF.

Regardless, the provisions of 38 C.F.R. § 3.901(a) define an 
act of fraud to include an act committed when a person 
knowingly makes or causes, or in any way procures the making 
or presentation of a false or fraudulent certificate or 
statement.  The veteran's deposition clearly shows that he 
was actively involved in the procurement and presentation of 
a fraudulent medical certificate.

Finally, the veteran has contended that VA is responsible for 
tolerating individuals like Atty. E.C. and Dr. R.R.F. that 
assist in presenting fraudulent claims.  The very actions in 
this case show that VA is not tolerant of those that assist 
in fraudulent claims.  The claims file contains documents 
seized from the home of Atty. E.C., during a joint raid with 
the Philippine National Bureau of Investigation, that was 
conducted to stop such schemes.  Regardless, the existence of 
others that would attempt to commit crimes against the U. S. 
Government does not provide a defense under 38 U.S.C.A. 
§ 6103 and 38 C.F.R. § 3.901 for the veteran's own acts in 
committing fraud in pursuant to obtaining VA compensation.  
Regarding the veteran's allegation VA should not "detect or 
act as sleuth" in connection with claimants that present 
fraudulent evidence, law and regulation clearly charge VA and 
its employees with the responsibility to identify fraud and 
then take appropriate action to protect the integrity of the 
VA compensation and adjudication system.

The law is clear that anyone who knowingly makes a false 
statement to VA to procure benefits shall forfeit all 
benefits under VA.  The veteran sought increased compensation 
by directly submitting a medical certificate, a document in 
his actual possession and available for his review, that 
presented false information regarding his past medical 
treatment.  Therefore, the Board must conclude that beyond a 
reasonable doubt, the forfeiture declared against the 
appellant was proper.


ORDER

Forfeiture declared against the appellant pursuant to 38 
U.S.C.A. § 6103(a) having been proper, the appeal is denied.



	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


